Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 1 of 12 Page ID #:4542




 1   Jason Levin
     STEPTOE & JOHNSON LLP
 2   633 West Fifth Street, 7th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 439-9400
 4
     Email: jlevin@steptoe.com
 5
     Paul J. Ondrasik, Jr.
 6   Eric G. Serron
 7   Sara R. Pikofsky
     Andrew J. Sloniewsky
 8
     STEPTOE & JOHNSON LLP
 9   1330 Connecticut Avenue NW
10   Washington, DC 20036
     Telephone: (202) 429-3000
11   Email: pondrasik@steptoe.com
12   Email: eserron@steptoe.com
     Email: spikofsky@steptoe.com
13
     Email: asloniewsky@steptoe.com
14
     Attorneys for Republic Defendants
15
16                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
17
                          SOUTHERN (SANTA ANA) DIVISION
18
19   ANTONIO HURTADO, et al.,               )   Case No.: 8:17-cv-01605-CJC-DFM
                                            )
20   Plaintiffs,                            )   Assigned to Hon. Josephine L. Staton
21                                          )
     v.                                     )   JOINT STIPULATION
22                                          )   REGARDING EXTENSION OF
23   RAINBOW DISPOSAL CO., INC.             )   COURT DEADLINES AND STAY
24
     EMPLOYEE STOCK OWNER-                  )   OF PROCEEDINGS PENDING
     SHIP PLAN COMMITTEE, et al.            )   MEDIATION; [PROPOSED]
25                                          )   ORDER (Local Rule 7-1)
26   Defendants.                            )
                                            )
27                                          )
28                                          )

     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
     COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM - STIPULATION REGARDING EXTENSION OF
     COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
     ORDER (Local Rule 7-1)
                                                                               14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 2 of 12 Page ID #:4543




  1          Pursuant to Local Rule 7-1, this Joint Stipulation and request for Court
  2   order is submitted by all named parties in this litigation:
  3         • Plaintiffs Antonio Hurtado, Christopher Ortega, Jose Quintero, Maritza
  4   Quintero, Jorge Urquiza, and Maria Valadez (“Plaintiffs”);
  5         • Defendants Rainbow Disposal Co., Inc. Employee Stock Ownership
  6   Plan Committee, Jon Black, Catharine Ellingsen, Bill Eggleston, Michael
  7   Huycke, Myndi Kort, Republic Services, Inc., and Rainbow Disposal Co., Inc.
  8   (the “Republic Defendants”);
  9         • Defendant GreatBanc Trust Company (“GreatBanc”);
 10         • Defendant Gerald Moffatt (“Moffatt”);
 11         • Defendant Jeff Snow (“Snow”);
 12         • Defendant Gregory Range (“Range”);
 13   (Together with the Republic Defendants, GreatBanc, Moffatt, Snow, and Range
 14   are the “Defendants”).
 15                                    INTRODUCTION
 16         The Plaintiffs, on behalf of themselves and the Class, and Defendants
 17   (collectively the “Parties”) submit this stipulation to stay the present litigation and
 18   extend court deadlines by approximately 90 days to allow time for the Parties to
 19   prepare for and participate in a private mediation that is scheduled to take place on
 20   December 12. There is good cause for the relief requested here because the current
 21   swift tempo of litigation activities is likely to significantly reduce the insurance
 22   coverage potentially available to Defendants before the Parties have an opportunity
 23   to mediate their dispute. The Parties believe the likelihood of an amicable
 24   resolution would be diminished if such resources are spent on legal expenses and
 25   costs. Moreover, the Parties have litigated this action with vigor, and are not
 26   seeking the requested relief because of any improper tardiness or delay.
 27
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       1
                                                                                      14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 3 of 12 Page ID #:4544




  1            In addition to briefing the motions to dismiss and for class certification,
  2   Defendants have produced over 150,000 pages of documents after first reviewing
  3   them for relevance and privilege and preparing lengthy privilege logs. Plaintiffs’
  4   Class Counsel have reviewed these documents and documents produced by
  5   numerous non-parties. Plaintiffs issued, and Defendants have responded to,
  6   Plaintiffs’ numerous detailed interrogatories. Plaintiffs have conducted six
  7   depositions (one of which was cross-noticed by multiple Defendants) and have
  8   scheduled several others (with more expected to be completed in the next several
  9   weeks). Under these circumstances, the Parties believe good cause exists for the
 10   requested relief under Fed. R. Civ. P. 16(b)(4) and paragraph 17 of the Procedures
 11   of the Hon. Judge Josephine L. Staton.
 12                                 FACTUAL BACKGROUND1
 13            Plaintiffs’ current, second amended complaint is complex, asserting 14
 14   different counts against 12 different defendants who are represented by five sets
 15   of counsel. The Court set the current litigation schedule for this litigation in a
 16   July 2, 2019 order. The Court issued that order in response to Plaintiffs’
 17   unopposed motion seeking an extension of case deadlines. Plaintiffs’ motion
 18   noted that the requested relief was justified by two considerations: (a) the very
 19   substantial number of documents produced; and (b) the serious, unanticipated
 20   medical issues facing one of Plaintiffs’ lead attorneys.
 21            The Parties had litigated energetically prior to the Court’s July 2, 2019
 22   scheduling order. In particular, the Parties had prepared lengthy briefs supporting,
 23   and opposing, motions to dismiss Plaintiffs’ suit and for class certification, and
 24   argued the class certification motion before the Court. They had also litigated
 25   before the Hon. Magistrate Judge Douglas F. McCormick the terms of a protective
 26   order intended to safeguard confidential documents and information. The Parties
 27
 28   1
          This Stipulation is supported by the attached Declaration of Andrew J. Sloniewsky.
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       2
                                                                                         14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 4 of 12 Page ID #:4545




  1   had served numerous document requests on each other, and Plaintiffs served over
  2   20 document subpoenas on third parties. Finally, Defendants had reviewed for
  3   relevance and privilege and produced tens of thousands of documents totaling over
  4   150,000 pages.
  5         Since the Court’s July 2, 2019 order, the Parties have continued to
  6   vigorously pursue their litigation efforts. Plaintiffs and Republic Defendants
  7   negotiated at length regarding hundreds of entries on the Republic Defendants’
  8   privilege log, resulting in Republic Defendants’ production of over 200 documents.
  9   In response to Plaintiffs’ document subpoenas, numerous non-parties produced
 10   many additional documents. Included in these productions were approximately
 11   45,000 pages of documents from former counsel for Defendant Rainbow Disposal
 12   Co., Inc., a production which included the preparation of a very substantial
 13   privilege log. Plaintiffs also prepared and served numerous detailed interrogatories
 14   on Defendants, requiring Defendants to devote considerable time and effort to the
 15   preparation of responses. Finally, Plaintiffs have taken six depositions (with one
 16   cross-noticed by some Defendants) and more have been scheduled for the near
 17   future. Not counting any depositions that may be taken by Defendants, Plaintiffs
 18   anticipate taking a total of at least 15 more fact depositions in this case between
 19   now and December 12.
 20         Given the progress of discovery and the mounting costs of litigation, the
 21   Parties have been attempting for weeks to schedule a private mediation in an effort
 22   to achieve a global resolution of the claims alleged in the Complaint. The Parties
 23   believe that a mediation would be in everyone’s interest: not only would it save the
 24   Parties time and resources, but it might also obviate the need for this Court to
 25   consider any future summary judgment or other motions, or to oversee the trial of
 26   this dispute. However, due to the number of Parties and schedules that had to be
 27   accommodated and the mediator’s availability, the mediation could not be
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       3
                                                                                     14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 5 of 12 Page ID #:4546




  1   scheduled any earlier than December 12, 2019. The Parties have now scheduled a
  2   mediation with Robert Meyer, a respected mediator with JAMS in the Los Angeles
  3   area. Mr. Meyer has experience mediating numerous ERISA cases, including
  4   cases involving ESOPs.
  5         To facilitate the proposed mediation, the Parties seek a litigation stay until
  6   December 12, 2019, and an extension of all case deadlines by approximately 90
  7   days. Certain Defendants in this case have coverage under so-called “wasting”
  8   insurance policies, i.e., policies containing single coverage limits applicable to
  9   both legal expenses and indemnity payments. Due to the swift tempo of the
 10   present litigation, legal expenses will decrease the amount of coverage available
 11   under these policies. For instance, between now and December 12, the Parties
 12   expect to incur substantial costs in taking and defending numerous depositions and
 13   having expert witnesses begin drafting reports. Further expenditures on legal
 14   expenses would reduce the sums available for any potential settlement, rendering
 15   an amicable resolution less likely.
 16         Good cause exists for a stay of litigation activities and an extension of the
 17   litigation deadlines in this case under Fed. R. Civ. P. 16(b) and paragraph 17 of the
 18   Procedures of Hon. Judge Josephine L. Staton. As noted, a stay and extension are
 19   necessary to avoid further incurring litigation expenses that will reduce the amount
 20   of insurance coverage that could be used to pay for settlement. The Parties seek a
 21   90-day extension because, if the mediation is unsuccessful, the holidays will render
 22   the last few weeks of December unavailable for the depositions (particularly for
 23   non-parties) that still require completion. The requested relief is not being sought
 24   for improper reasons. The Parties have not delayed in their conduct of this
 25   litigation, but instead have energetically pursued motions practice and discovery.
 26   The Parties and the Court would be benefitted by the relief sought in this
 27   Stipulation.
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       4
                                                                                     14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 6 of 12 Page ID #:4547




  1                                     STIPULATION
  2         NOW, THEREFORE, the Parties stipulate and request that the Court enter
  3   an order providing as follows:
  4         1.     To facilitate the proposed mediation and other settlement discussions
  5   between the Parties, the below deadlines in this case are extended as follows:
  6
  7
                Deadline                  Previous Date             Revised Date
        Fact Discovery Cut-off          December 12, 2019           March 13, 2020
  8     Last Day to File Motions         January 17, 2020           April 16, 2020
  9     (excluding Daubert
        Motions and all other
 10
        motions in Limine)
 11     Last Day to Serve Initial        January 28, 2020            April 27, 2020
 12     Expert Reports
        Last Day to Serve               February 18, 2020            May 27, 2020
 13     Rebuttal Expert Reports
 14     Expert Discovery Cut-              April 3, 2020             July 10, 2020
        Off
 15
        Last Day to Conduct                April 6, 2020              July 6, 2020
 16     Settlement Proceedings
 17     Last Day to File Daubert           May 1, 2020               July 30, 2020
        Motions
 18     Last Day to File Motions           May 15, 2020             August 13, 2020
 19     in Limine (excluding
        Daubert motions)
 20
        Final Pretrial Conference          June 19, 2020             September 24,
 21     (10:30 a.m.)                                                     2020
 22
 23         2.     During the period between the date that the Court approves this
 24   stipulation and December 12, 2019, (a) any depositions previously scheduled or
 25   other discovery due before December, 12, 2019 will be postponed until on or after
 26   December 13, 2019, (b) the Parties shall file no motions with the Court (except, if
 27   necessary, a motion for relief from the stay), and (c) the Parties will not schedule
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       5
                                                                                      14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 7 of 12 Page ID #:4548




  1   or require any discovery-related activities to occur until on or after December 13,
  2   2019. Between the date that the Court enters an order approving this Stipulation
  3   and December 12, 2019, the Parties are permitted to issue deposition notices and
  4   written discovery, but for purposes of determining the due date of responses to
  5   such discovery, any such notices and discovery shall be considered to have been
  6   served on December 13, 2019.
  7         3.     Absent agreement of the Parties otherwise, the confidentiality
  8   obligations set forth in section 9 of General Order 11-10 of this Court shall apply
  9   to the anticipated mediation, except that if the mediation is successful, the terms of
 10   the settlement and other information necessary to obtain court-approval of a class
 11   action settlement pursuant to Rule 23(e) may be disclosed.
 12         4.     By December 20, 2019, the Parties shall provide the Court with a
 13   report identifying the individuals who attended or participated in the mediation,
 14   and stating whether the mediation discussions were successful. The Report will
 15   not provide the details regarding the substance of the mediation discussions.
 16
 17   Filer Andrew J. Sloniewsky attests all other signatories on whose behalf the filing is
      submitted concur and authorize this content and filing. (Local Rule 5-4.3.4)
 18
 19
 20    Dated: October 30, 2019                    Dated: October 30, 2019
 21    By: /s/ R. Joseph Barton___________        By: _/s/ Andrew J. Sloniewsky______
 22    R. Joseph Barton CSBN 212340               Jason Levin
       Colin Downes (pro hac vice)                STEPTOE & JOHNSON LLP
 23    BLOCK & LEVITON LLP                        633 West Fifth Street, 7th Floor
 24    1735 20th Street NW                        Los Angeles, CA 90071
       Washington, DC 20009                       Telephone: (213) 439-9400
 25
       Telephone: (202) 734-7046                  Email: jlevin@steptoe.com
 26    Email: jbarton@blockesq.com
 27    Email: colin@blockesq.com                  Paul J. Ondrasik, Jr.
                                                  Eric G. Serron
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       6
                                                                                     14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 8 of 12 Page ID #:4549




  1   Joseph Creitz, CSBN 169552                Sara Pikofsky
      CREITZ & SEREBIN LLP                      Andrew J. Sloniewsky
  2   100 Pine St., Suite 1250                  STEPTOE & JOHNSON LLP
  3   San Francisco, CA 94111                   1330 Connecticut Avenue NW
      Telephone: (415) 466-3090                 Washington, DC 20036
  4   Email: joe@creitzserebin.com              Telephone: (202) 429-3000
  5                                             Email: pondrasik@steptoe.com
      Vincent Cheng, CSBN 230827                Email: eserron@steptoe.com
  6
      BLOCK & LEVITON LLP                       Email: spikofsky@steptoe.com
  7   100 Pine Street, Suite 1250               Email: asloniewsky@steptoe.com
  8   San Francisco, CA 94111
      Telephone: (415) 968-8999                 Attorneys for Defendants Rainbow
  9   Email: vincent@blockesq.com               Disposal Co., Inc. Employee Stock
 10                                             Ownership Plan Committee, Jon
      Attorneys for Plaintiffs & the Class      Black, Catharine Ellingsen, Bill
 11
                                                Eggleston, Republic Services, Inc. and
 12                                             Rainbow Disposal Co., Inc.
 13
                                                By: _/s/ Joseph Faucher____________
 14                                             Dylan Rudolph
 15                                             TRUCKER HUSS APC
                                                One Embarcadero Center, 12th Floor
 16
                                                San Francisco, CA 94111
 17                                             Telephone: (415) 788-3111
 18                                             Email: drudolph@truckerhuss.com

 19                                             Joseph Faucher
 20                                             TRUCKER HUSS APC
                                                633 West 5th Street, 26th Floor
 21
                                                Los Angeles, CA 90071
 22                                             Telephone: (213) 537-1020
 23
                                                Email: jfaucher@truckerhuss.com
                                                Email: bmurray@truckerhuss.com
 24
 25                                             Attorneys for Defendant GreatBanc
                                                Trust Company
 26
 27                                             By: __/s/ Timothy Toohey_________
                                                Timothy J Toohey
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       7
                                                                                 14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 9 of 12 Page ID #:4550




  1                                             GREENBERG GLUSKER FIELD
                                                CLAMAN AND MACHTINGER
  2                                             LLP
  3                                             1099 Avenue of the Stars, 21st Floor
                                                Los Angeles, CA 90067
  4
                                                Telephone: (310) 553-3610
  5                                             Email:
  6                                             ttoohey@greenbergglusker.com

  7                                             Attorney for Defendant Gerald Moffatt
  8
                                                By: __/s/ Nicole Wurscher_________
  9                                             Larry Walraven
 10                                             Nicole Wurscher
                                                Brian Selvan
 11
                                                WALRAVEN AND WESTERFELD
 12                                             LLP
 13                                             20 Enterprise Suite 310
                                                Aliso Viejo, CA 92656
 14                                             Telephone: (949) 215-1990
 15                                             Email:
                                                lwalraven@calemployerlaw.com
 16
                                                Email: new@walravenlaw.com
 17                                             Email: bselvan@walravenlaw.com
 18
                                                Attorneys for Defendant Jeff Snow
 19
 20                                             By: __/s/ Adam D. Wieder_________
                                                David R. Scheidemantle
 21
                                                Adam D. Wieder
 22                                             Scheidemantle Law Group P.C.
 23
                                                35 East Union Street, Suite F
                                                Pasadena, CA 91103
 24                                             Telephone: (626) 660-4434
 25                                             Email: david@scheidemantle-law.com
                                                Email: adam@scheidemantle-law.com
 26
 27                                             Attorneys for Defendant Gregory
                                                Range
 28
      HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
      COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
      COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
      ORDER (Local Rule 7-1)                       8
                                                                                  14512788 10
Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 10 of 12 Page ID
                                 #:4551



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
     COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
     COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
     ORDER (Local Rule 7-1)                       9
                                                                                14512788 10
     Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 11 of 12 Page ID
                                      #:4552



 1                             CERTIFICATE OF SERVICE
 2         I, Andrew J. Sloniewsky, hereby certify that on October 30, 2019, a copy of
 3   the foregoing STIPULATION REGARDING EXTENSION OF COURT
 4   DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION;
 5   [PROPOSED] ORDER (Local Rule 7-1), together with supporting documents,
 6   was served on the counsel of record for the following parties by the CM/ECF
 7   system:
 8         Dated this 30th day of October, 2019.
 9
10                                                          /s/ Andrew Sloniewsky
                                                           Andrew J. Sloniewsky
11
12    R. Joseph Barton, CSBN 212340             Dylan Rudolph
      BLOCK& LEVITON LLP                        TRUCKER HUSS APC
13    1735 20th Street NW                       One Embarcadero Center, 12th Floor
14    Washington, DC 20009                      San Francisco, CA 94111
      Telephone: (202) 734-7046                 Telephone: (415) 788-3111
15    Email: jbarton@blockesq.com
                                                Email: drudolph@truckerhuss.com
16
      Joseph Creitz, CSBN 169552
17                                              Joseph Faucher
      CREITZ & SEREBIN LLP
      100 Pine St., Suite 1250                  Brian D. Murray
18
      San Francisco, CA 94111                   TRUCKER HUSS APC
19    Telephone: (415) 466-3090                 633 West 5th Street, 26th Floor
20    Email: joe@creitzserebin.com              Los Angeles, CA 90071
                                                Telephone: (213) 537-1020
21    Counsel for Plaintiffs                    Email: jfaucher@truckerhuss.com
22                                              Email: bmurray@truckerhuss.com
      David R. Scheidemantle
23                                              Attorneys for Defendant GreatBanc
      Adam D. Wieder
24    Scheidemantle Law Group P.C.              Trust Company
25    35 East Union Street
      Suite F                                   Timothy J Toohey
26    Pasadena, CA 91103
27    Telephone: (626) 660-4434
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
     COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
     ORDER (Local Rule 7-1)                       10
                                                                               14512788 10
     Case 8:17-cv-01605-JLS-DFM Document 191 Filed 10/30/19 Page 12 of 12 Page ID
                                      #:4553



 1    Email: david@scheidemantle-law.com        GREENBERG GLUSKER FIELD
      Email: adam@scheidemantle-law.com         CLAMAN AND MACHTINGER
 2                                              LLP
 3    Attorneys for Defendant Gregory           1099 Avenue of the Stars, 21st Floor
      Range                                     Los Angeles, CA 90067
 4
                                                Telephone: (310) 553-3610
 5                                              Email:
 6                                              ttoohey@greenbergglusker.com

 7                                              Attorney for Defendant Gerald
 8                                              Moffatt
 9
10                                              Larry Walraven
                                                Nicole Wurscher
11
                                                Brian Selvan
12                                              WALRAVEN AND WESTERFELD
13                                              LLP
                                                20 Enterprise Suite 310
14                                              Aliso Viejo, CA 92656
15                                              Telephone: (949) 215-1990
                                                Email:
16
                                                lwalraven@calemployerlaw.com
17                                              Email: new@walravenlaw.com
18                                              Email: bselvan@walravenlaw.com

19                                              Attorneys for Defendant Jeff Snow
20
21
22
23
24
25
26
27
     HURTADO, et al., v. RAINBOW DISPOSAL CO., INC. EMPLOYEE STOCK OWNERSHIP PLAN
28   COMMITTEE, et al., Case No. 17-cv-1605-JLS-DFM; STIPULATION REGARDING EXTENSION OF
     COURT DEADLINES AND STAY OF PROCEEDINGS PENDING MEDIATION; [PROPOSED]
     ORDER (Local Rule 7-1)                       11
                                                                                14512788 10
